      Case 2:18-cv-00571-EEF-MBN Document 69 Filed 12/19/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


CARL MORGAN ET AL.                                                        CIVIL ACTION

VERSUS                                                                    NO. 18-571

SURIM TRUCKING EXPRESS ET AL.                                             SECTION "L" (5)

                                           ORDER

       Having been informed that the parties to this action have firmly agreed upon a compromise,

       IT IS ORDERED that this action be and is hereby DISMISSED without cost and without

prejudice to the right, upon good cause shown, to reopen the action or to seek summary judgment

enforcing the compromise if settlement is not consummated within a reasonable time.

       The Court retains jurisdiction for all purposes, including enforcing the settlement

agreement entered into by the parties. COUNSEL ARE REMINDED THAT, if witnesses have

been subpoenaed, EVERY WITNESS MUST be notified by counsel not to appear.



       New Orleans, Louisiana, this 19th day of December, 2018.



                                                         UNITED STATES DISTRICT JUDGE
